UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21359 Managed Duration Investment Grade Municipal Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code: (630) 505-3700 Date of fiscal year end: July 31 Date of reporting period: February 1, 2011 to April 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. MZF Managed Duration Investment Grade Municipal Fund Portfolio of Investments April 30, 2011 (unaudited) Optional Principal Call Amount Description Rating (S&P)* Coupon Maturity Provisions** Value Long-Term Investments - 173.8% Municipal Bonds - 171.5% Alabama - 3.0% $ 845,000 Courtland Industrial Development Board, AMT, Series B BBB 6.25% 08/01/2025 08/01/13 @ 100 $ 847,518 Courtland Industrial Development Board, AMT Baa3 6.00% 08/01/2029 06/03/11 @ 101 Alaska - 0.9% Alaska Municipal Bond Bank Authority, Series 1 A+ 5.75% 09/01/2033 09/01/18 @ 100 California - 22.3% California Health Facilities Financing Authority, Series B AA- 5.88% 08/15/2031 08/15/20 @ 100 California Municipal Finance Authority, Series A Baa1 5.50% 07/01/2030 07/01/20 @ 100 California State Public Works Board, Series A BBB+ 5.00% 06/01/2024 06/01/14 @ 100 City of Chula Vista CA, Industrial Development Revenue, AMT, Series B A 5.50% 12/01/2021 06/02/14 @ 102 Golden State Tobacco Securitization Corp., Series A-1 BB+ 5.00% 06/01/2033 06/01/17 @ 100 Los Angeles Unified School District, Series F AA- 5.00% 01/01/2034 07/01/19 @ 100 State of California, Various Purpose General Obligation A- 5.13% 11/01/2024 11/01/13 @ 100 Delaware - 1.6% Delaware State Economic Development Authority BBB+ 5.40% 02/01/2031 08/01/20 @ 100 District of Columbia - 2.0% District of Columbia Housing Finance Agency, AMT, (FHA) Aaa 5.10% 06/01/2037 06/01/15 @ 102 Florida - 8.3% County of Miami-Dade FL,Aviation Revenue, AMT, (CIFG) A- 5.00% 10/01/2038 10/01/15 @ 100 Highlands County Health Facilities Authority, Series D, (Prerefunded @ 11/15/2013)(a) NR 5.88% 11/15/2029 11/15/13 @ 100 Miami-Dade County School Board, Series A, (Assured Gty) AA+ 5.38% 02/01/2034 02/01/19 @ 100 Seminole Indian Tribe of Florida, Series A(b) Ba2 5.25% 10/01/2027 10/01/17 @ 100 Hawaii - 1.0% Hawaii Pacific Health Revenue, Series B BBB+ 5.63% 07/01/2030 07/01/20 @ 100 Illinois - 10.7% Chicago, IL, O'Hare International Airport Revenue A- 5.50% 01/01/2031 01/01/21 @ 100 City of Chicago IL, O'Hare International Airport Revenue, AMT, Series A-2, (AGM) AA+ 5.50% 01/01/2016 01/01/14 @ 100 Illinois Finance Authority, Roosevelt University Revenue Baa2 5.50% 04/01/2037 04/01/17 @ 100 Illinois Finance Authority, Rush University Medical Center Revenue, Series C A- 6.38% 11/01/2029 05/01/19 @ 100 Illinois Housing Development Authority, AMT, Series A-2 AA 5.00% 08/01/2036 02/01/16 @ 100 Railsplitter Tobacco Settlement Authority A- 6.00% 06/01/2028 06/01/21 @ 100 State of Illinois, General Obligation A+ 5.00% 03/01/2028 03/01/14 @ 100 Indiana - 3.4% Indiana Finance Authority BB 6.00% 12/01/2026 06/01/20 @ 100 Indianapolis Local Public Improvement Bond Bank, Series A A+ 5.50% 01/01/2029 01/01/19 @ 100 Iowa - 3.4% Iowa Higher Education Loan Authority Revenue NR 5.50% 09/01/2025 09/01/20 @ 100 Iowa Tobacco Settlement Authority, Series B BBB 5.60% 06/01/2034 06/01/17 @ 100 Kentucky - 2.2% County of Owen KY,Waterworks System Revenue, Series B BBB+ 5.63% 09/01/2039 09/01/19 @ 100 Kentucky Economic Development Finance Authority, Series A Aa3 5.63% 08/15/2027 08/15/18 @ 100 Louisiana - 8.1% East Baton Rouge Sewerage Commission, Series A AA- 5.25% 02/01/2034 02/01/19 @ 100 Louisiana Local Government Environmental Facilities & Community Development Authority BBB- 6.75% 11/01/2032 11/01/17 @ 100 Louisiana Public Facilities Authority, Hospital Revenue A3 5.25% 11/01/2030 05/01/20 @ 100 Parish of DeSoto LA, AMT, Series A BBB 5.85% 11/01/2027 11/01/13 @ 100 Parish of St John Baptist LA, Series A BBB+ 5.13% 06/01/2037 06/01/17 @ 100 Maryland - 1.5% Maryland Economic Development Corp. BB 5.75% 09/01/2025 09/01/20 @ 100 Maryland Health & Higher Educational Facilities Authority BBB- 5.75% 01/01/2038 01/01/18 @ 100 Massachusetts - 2.2% Massachusetts Health & Educational Facilities Authority, Series A BBB 6.25% 07/01/2030 07/01/19 @ 100 Massachusetts Housing Finance Agency, AMT AA- 5.10% 12/01/2027 06/01/17 @ 100 Michigan - 5.9% City of Detroit MI, Sewer Disposal Revenue, Series B, (AGM) AA+ 7.50% 07/01/2033 07/01/19 @ 100 City of Detroit MI, Water Supply System Revenue, (AGM) AA+ 7.00% 07/01/2036 07/01/19 @ 100 Michigan Strategic Fund, Series B BBB- 6.25% 06/01/2014 N/A Michigan Strategic Fund, Series C A 5.45% 09/01/2029 09/01/11 @ 100 Mississippi - 1.2% County of Warren MS, Series A BBB 6.50% 09/01/2032 09/01/18 @ 100 Nevada - 6.1% City of Henderson NV, Series A A 5.63% 07/01/2024 07/01/14 @ 100 New Jersey - 1.5% New Jersey Health Care Facilities Financing Authority BBB+ 5.75% 07/01/2039 07/01/19 @ 100 New York - 23.0% City of New York NY,General Obligation, Series J AA 5.00% 05/15/2023 05/15/14 @ 100 City of Troy NY, Series A A 5.00% 09/01/2030 09/01/20 @ 100 Long Island Power Authority, Series A A- 5.10% 09/01/2029 09/01/14 @ 100 Metropolitan Transportation Authority, Series A AA- 5.13% 01/01/2024 07/01/12 @ 100 New York City Industrial Development Agency, JFK International Airport, AMT, Series A B- 8.00% 08/01/2012 N/A New York City Industrial Development Agency, American Airlines, JFK International Airport, AMT B- 7.50% 08/01/2016 N/A New York City Municipal Water Finance Authority AA+ 5.38% 06/15/2043 12/15/20 @ 100 New York Municipal Bond Bank Agency, Series C A+ 5.25% 12/01/2022 06/01/13 @ 100 New York State Dormitory Authority, Series B BBB+ 5.25% 07/01/2024 07/01/17 @ 100 Suffolk County Industrial Development Agency, AMT A- 5.25% 06/01/2027 06/01/13 @ 100 Tobacco Settlement Financing Corp., Series A-1 AA- 5.50% 06/01/2019 06/01/13 @ 100 North Carolina - 3.9% North Carolina Eastern Municipal Power Agency, Series D A- 5.13% 01/01/2023 01/01/13 @ 100 North Carolina Eastern Municipal Power Agency, Series D A- 5.13% 01/01/2026 01/01/13 @ 100 North Carolina Housing Finance Agency, AMT, Series 14A, (AMBAC) AA 5.35% 01/01/2022 07/01/11 @ 100 Ohio - 10.6% Buckeye Tobacco Settlement Financing Authority, Series A-2 BB- 5.88% 06/01/2030 06/01/17 @ 100 County of Cuyahoga OH, Series A AA- 6.00% 01/01/2020 07/01/13 @ 100 County of Lorain OH, Series A AA- 5.25% 10/01/2033 10/01/11 @ 101 Ohio Air Quality Development Authority BBB- 5.70% 02/01/2014 N/A Ohio Air Quality Development Authority BBB- 5.63% 06/01/2018 N/A Pennsylvania - 7.1% City of Philadelphia PA, General Obligation, Series A, (Assured Gty) AA+ 5.38% 08/01/2030 08/01/19 @ 100 City of Philadelphia PA, General Obligation BBB 5.88% 08/01/2031 08/01/16 @ 100 Pennsylvania Higher Educational Facilities Authority BBB 5.25% 05/01/2023 05/01/13 @ 100 Pennsylvania Higher Educational Facilities Authority, Series B AA- 6.00% 08/15/2026 08/15/18 @ 100 Pennsylvania Higher Educational Facilities Authority BBB 5.00% 05/01/2037 11/01/17 @ 100 Rhode Island - 1.5% Rhode Island Convention Center Authority, Series A, (Assured Gty) AA+ 5.50% 05/15/2027 05/15/19 @ 100 South Carolina - 3.8% County of Florence SC, Series A, (AGM) AA+ 5.25% 11/01/2027 11/01/14 @ 100 County of Georgetown SC, AMT, Series A BBB 5.30% 03/01/2028 03/01/14 @ 100 South Dakota - 6.4% South Dakota Health & Educational Facilities Authority, Series A AA- 5.25% 11/01/2034 11/01/14 @ 100 South Dakota Housing Development Authority, AMT, Series K AAA 5.05% 05/01/2036 11/01/15 @ 100 Tennessee - 3.3% Knox County Health Educational & Housing Facilities Board BBB+ 5.25% 04/01/2027 04/01/17 @ 100 Metropolitan Nashville Airport Authority Baa3 5.20% 07/01/2026 07/01/20 @ 100 Texas - 15.3% Bexar County Housing Finance Corp., AMT, (GNMA) Aa2 5.20% 10/20/2034 10/20/14 @ 100 City of Houston TX, (AGM) AA+ 5.00% 11/15/2033 11/15/17 @ 100 Lower Colorado River Authority A 6.25% 05/15/2028 05/15/18 @ 100 Matagorda County Navigation District NO 1, AMT, (AMBAC) (c) BBB+ 5.13% 11/01/2028 N/A North Texas Tollway Authority, Series A A- 5.63% 01/01/2033 01/01/18 @ 100 North Texas Tollway Authority, Series L-2 (c) A- 6.00% 01/01/2038 N/A San Leanna Educational Facilities Corp. BBB+ 5.13% 06/01/2036 06/01/17 @ 100 Tarrant County Cultural Education Facilities Finance Corp., (Assured Gty) AA+ 5.75% 07/01/2018 N/A Virginia - 1.5% Washington County Industrial Development Authority, Series C BBB+ 7.50% 07/01/2029 01/01/19 @ 100 Washington - 1.1% Tes Properties, WA, Revenue AA+ 5.63% 12/01/2038 06/01/19 @ 100 Wisconsin - 1.3% Wisconsin Health & Educational Facilities Authority, Series A AA+ 5.00% 11/15/2036 11/15/16 @ 100 Wyoming - 7.4% County of Sweetwater WY, AMT BBB+ 5.60% 12/01/2035 12/01/15 @ 100 Wyoming Community Development Authority, AMT, Series 7 AA+ 5.10% 12/01/2038 12/01/16 @ 100 Total Municipal Bonds - 171.5% (Cost $154,483,306) Redemption Value Description Value Preferred Shares- 2.3% Diversified Financial Services - 2.3% Centerline Equity Issuer Trust, AMT, Series A-4-1 (b) Aaa 5.75% 05/15/2015 N/A (Cost $2,000,000) Total Long-Term Investments - 173.8% (Cost $156,483,306) Short-Term Investments - 0.3% Number of Shares Description Value Money Market Fund - 0.3% JPMorgan Tax Free Money Market (Cost $265,779) Total Investments - 174.1% (Cost $156,749,085) Other Assets in excess of Liabilities - 2.5% Preferred Shares, at redemption value - (-76.6% of Net Assets Applicable to Common Shareholders or -44.0% of Total Investments) Net Assets Applicable to Common Shareholders - 100.0% AGM – Insured by Assured Guaranty Municipal Corporation AMBAC – Insured by Ambac Assurance Corporation AMT - Income from this security is a prefernce item under the Alternative Minimum Tax. Assured GTY – Insured by Assured Guaranty Corporation CIFG – Insured by CIFG Assurance North Americ, Inc. FHA – Guaranteed by Federal Housing Administration GNMA – Guaranteed by Ginnie Mae * Ratings shown are per Standard & Poor's, Moody's or Fitch.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shareholders, unless otherwise noted. (a) The bond is prerefunded.U.S. government or U.S. government agency securities, held in escrow, are used to pay interest on this security, as well as to retire the bond in full at the date and price indicated under the Optional Call Provisions. (b) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2011 these securities amounted to $2,914,060, which represents 3.2% of net assets applicable to common shares. (c) Security is a "Step-up" bond where the coupon increases or steps up at a predetermined date.The rate shown reflects the rate in effect at the end of the reporting period. See previously submitted notes to financial statements for the period ended January 31, 2011. Item 2.Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer have evaluated the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “Investment Company Act”)) as of a date within 90 days of the filing date of this report and have concluded, based on such evaluation, that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. (b) There was no change in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that materially affected or is reasonably likely to materially affect the registrant’s internal control over financial reporting. Item 3.Exhibits. A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act (17 CFR 270.30a-2(a)) is attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Managed Duration Investment Grade Municipal Fund By:/s/ Kevin M. Robinson Kevin M. Robinson Chief Executive Officer and Chief Legal Officer Date: June 16, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Kevin M. Robinson Kevin M. Robinson Chief Executive Officer and Chief Legal Officer Date: June 16, 2011 By:/s/ John Sullivan John Sullivan Chief Financial Officer, Chief Accounting Officer and Treasurer Date: June 16, 2011
